Judgment, Supreme Court, New York County (Charles J. Tejada, J.), rendered March 30, 2004, convicting defendant, after a nonjury trial, of criminal possession of a controlled substance in the fourth degree, and sentencing him, as a second felony offender to a term of 3 to 6 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility, including its rejection of defendant’s implausible explanation of how he came to make a written confession (see People v Gaimari, 176 NY 84, 94 [1903]). Concur—Tom, J.P., Mazzarelli, Sullivan, Nardelli and McGuire, JJ.